 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/19 17:00:19 Page:l of 8
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

l`-`ii| in this ini`onnaiion 10 identil`\' \'onr casc: _ .
Debtor l Tomovia Larae Hal|
First Na.mc Middle Name

Debtor 2 I:i Checl< if this is an amended pfan.
(Spouse, if filing} First Name Middie Name

case member 19-1 0546
(If known

 

 

Chapter 13 Plan and Motion

[Pursuant to Fed. R. Bankr. P. 3015.}, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Officiai Form ll3].

l. Notices. Debtor(s) must cheek one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the pian or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This contains nonstandard provisions See paragraph 15 below.
1313!1! m does not contain nonstandard provisions
(b) This g values the ciairn($) that secures collateral. See paragraph 4(€) beiow.

plan: § does not vaiue claim(s) that secures collaterai.

(c) Tiiis If[ seeks to avoid a lien or security interest. See paragraph 8 below.
pifmi I:|' does not seek to avoid a lien or security interestl

2. Plan Payments.

(a) The Debtor{s) shail pay to the Chapter 13 Trustee (tiie “Trustee”) the sum of $§M for the applicable commitment period of:
ij 60 months: or
§ aminimum of 36 months See li U.S.C. § l325(b)(4).
(Il" appficable inciude the foliowing: These plan payments wilE change to $_ monthiy on ___.)

(b) The payments under paragraph Z(a) shall be paid:
Ifl Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the

Debtor’s(s') employer(s) as soon as practicable after the filing of this plan. Such Noticc(s) shall direct the Debtor's(s')

employer(s) to withhold and remit to tile Trustee a doflar amount that corresponds to the following percentages ofthe
monthfy plan payment

§ Debtor l 100 % ij Debtor 2 %
m Direct to tile Trustee for the following reason(s):
I:} Tiie Debtor(s) receive(s) income sofely nom self-employment Sociai Security, government assistance, or
retirement
I:[ The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(C) Additional Payments of $Q (estimated amount} will be made on , (anticipated date) from (source, including income tax
refunds).
3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) Will make monthly payments in the manner specified as follows On the
foliowing iong-term debts pursuant to ll U.S.C. § 1322{b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
intercst, authorized postpetition late charges and escrow, if applicable Conduit payments that are to be made by the Tmstee Which

GASB ~ Form 113 December i, 2017
Soltwa.re Copyn`ght [c) 1996-20l 9 Best Cese. LLC - www.bmcase\com Besi Case Banlcmptq'

 

 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:Z 0i8

Debtor Tomovia Larae Hall Case number 19-10546

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS To
MADE BY min/ir
PRrNcIPAL (TRUSTEE OR MONTH oF FIRST PosTPErirroN MoNTHLY
cREDITOR coLLATERAL RESIDENCE (Y/N} DEBTOR(S)) PAYMENT To cREDlToR PAYMENT

 

-NONE-

(b) Cnre of Arrearage on Long-Term Debt. Pursuant to ll U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in fulE through
disbursements by the 'I`rustec, with interest (if any) at the rate stated beiow. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed ciaim.

 

 

 

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT A_R_REARAGE (if
CREDI'I`OR COLLATERAL (Y/N) OF AR_R_EARAGE applicab[¢)
-NON E-
¢f. Treatrnent of Claizns. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $4 500.00.
(c) Priority Claims. Other il U.S.C. § 507 claims, uniess provided for otherwise in the plan Wili be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured AIlowed Claims. All ailowed claims that are fuliy secured shail be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR CQLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from ll U.S.C. § 506 (those claims subject to the hanging paragraph of ll U.S.C. § 1325(a)).
The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Dehtor(s), or (2) incurred within l year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
DESCRIPTION OF
CREDITOR CQLLATERAL ESTii\/[ATED CLAIM INTEREST RATE MONTHLY PAYM_ENT
Bridgecrest 20‘i6 Ford Fusion 18,464.00 6.50% 100.00
69000 miles
Progressive Leasing AIE Coilaterai 1,700.00 4.00% 20.00
(i) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partialiy
secured by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth beEow will be paid pursuant to paragraph 4(h) below. The plan shali be
served on ail affected creditors in compiiance with Fed. R. Bankr. P. 30l2(b), and the Debtor(s) shall attach a certificate of
service
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTERES'I` RATE MONTHLY PAYMENT
-NONE-
(g) Special Treatment of Unsecured Claim s. The foliowing unsecured allowed claims are ciassiiied to be paid at 100%
m with interest ar % per annum; or[:l without interest
None
(h)` General Unsecnred Claims. Allowed general unsecured ciaims, including the unsecured portion of any bihircated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a U.OO% dividend or apro rata share of $0.00, whichever
is greatcr.

GASB - Forrn l l3 December l, 2017
Software Copyright (c) l996-20I9 Best Case LLC - www.bestcase.com Best Case Bankrupicy

 

 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:S 0f8

 

 

 

 

Debtor Tomovia Larae Hall Case number ‘l 9-10546
5. Executo ry Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PRoPERrY/sER\/iciss DISBURSED BY
CREDI"l`OR AND CONTRAC'§ ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEB OR DEBTORS
-NONE-
(b) Treatrnent of Arrearages. i’repetition arrearage claims will be paid in full through disbursements by the 'i`rustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Paym ents. The Debtor(s) will make pre~conf`irrnatiori lease and adequate protection payments pursuant to ll U.S.C.

§ l326(a)(l) on allowed claims of the following creditors: I:§ Direct to the Creditor; orl:l To the Trustee

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

7. Domestic Support Obligations. The Debtor(s) will pay ali postpetition domestic support obligations direct to the holder of such claim
identified here. See ll U.S.C. § lOl(l4A). The Trustee will provide the statutory notice of ll U.S.C. § 1302(d) to the following
clairnant(s}:

CLAIMANT ADDRES S
-NONE-

8. Lien Avoidance. Pursuant to ll U.S.C. § 522(£), the Debtor(s) move{s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with ch. R. Bari.kr. P. 4003(d), and the Debtor{S) shall attach a certificate of service.

 

CREDlTOR LIEN IDENTIFICATION (if known) PROPERTY
Worid AcceptancelFinance Corp A|| Co||atera|
9. Surrender of Coliateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under ll U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under ll U.S.C. § 1301 be terminated in all respectsl Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
Exeter Finance Corp 2017 Nissan Altima 35000 miles Full Satisfaction of the Debt.
Brother*s vehicle Debtor to surrender her
interest in full satisfaction of the debt.

Nissan Motor Acceptance A|| Coliatera|, vehicle previuous|y totaled Fu|| Satisfaction of the Debt.
in accident
10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided byll U.S.C §
l325(a)(5}.
ll. Amounts of Clailns and Clairn Objections. The arnount, and secured or unsecured status, of claims disclosed in this plan are based upon

the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims In accordance with the
Banlcruptcy Code and Federal Rules ofBanl<ruptcy Procedure objections to claims may be filed before or after confirmation

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice ii'om the Trustee and a hearing if necessary, unless a plan modification is approved

13. Federal Rnie of Bankruptcy Procedure 3002.1. 'i`he Trustee shall not pay any fees, expenses, or charges disclosed in a creditor pursuant
to Fed. R. Baril<r. P. 3002.l(c) unless the Debtor's(s’) plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges

14. Service of Plan. Pursuant to Fed. R. Banl<r. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed With the court, and file a certificate of service accordinglyl lf the Debtor(s) seek(s) to limit

GASB - Form 113 December l, 2017
SoB:ware Copyrlght {c) 1996-2019 Best Case, LLC - \wm,bestcase‘com Best Case Bankniptcy

 

 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:4 018

Debtor Tomovia Larae Hall Case number 19-10546

 

the amount of a secured claim based on valuation of` collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Banl<r. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Banl<r. P. 3015(€), nonstandard provisions must be set forth beiow. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

~ `Fhe Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of hisi'her student loan
obligations

- The Debtor shall be allowed to seek enrollment in any applicable income-driven repayment (“lDR”) plan with the U. S.
Department of Education andlor other student loan servicers, guarantors, etc. (Collectively referred to hereafter as “Ed"),
without disqualification due to hisl'her bankruptcy.

~ Ed shall not be required to allow enrollment in any lDR unless the Debtor otherwise qualifies for such plan.

- The Debtor may, if necessary and desired, seek a consolidation of hislher student loans by separate motion and subject to
subsequent court order.

' Upon determination by Ed of hislher qualification for enrollment in an lDR and calculation of any payment required under
such by the Debtor, the Debtor shall, within 30 days, notify the Chapter 1 3 Trustee of the amount of such payment At such
time, the Trustee or the Debtor may, if necessary, file a Motion to Modify the Chapter 13 Plan to allow such direct payment of
the student loan{s) and adjust the payment to other general unsecured claims as necessary to avoid any unfair
discrimination

- The Debtor shall re-enroll in the applicable lDR annually or as otherwise required and sha|l, within 30 days following a
determination of hislher updated payment, notify the Chapter 13 Trustee of such payment At such time, the Trustee or the
Debtor may, if necessary, file a Motion to Modify the Chapter 13 plan to allow such direct payment of the student loan(s) and
adjust the payment to other general unsecured claims as necessary to avoid any unfair discrimination

' During the pendency of any application by the Debtor to consolidate hisl'her student loans, to enroll in an lDR, direct
payment of her student loans under an lDR, or during the pendency of any default in payments of the student loans under an
lDR, it shall not be a violation of the stay or other State or Federal l_aws for l.-“.d to send the Debtor normal monthly
statements regarding payments due and any other communications including, without limitation, notices of late payments or
delinquency. These communications may expressly include telephone calls and e-mails.

- ln the event of any direct payments that are more than 30 days delinquent, the Debtor shall notify hislher attorney, who will
in turn notify the Chapter 13 Trustee, and such parties will take appropriate action to rectify the delinquency.

' The Debtor’s attorney may seek additional compensation by separate applications and court order for services provided in
connection with the enrollment and performance under an lDR.

Provided there is no demand by the mortgage holder(s) for payment of pre-petition debt, the Debtor(s) shall not consider it
to be a violation of the automatic stay for Debtor's (Debtors') mortgage holder(s) to send regular monthly mortgage account
statements, coupon books, notice of payment andlor escrow changes or outher such notices as the mortgage holder(s) may
send in the normal course of business with respect to any post-petition payments and/or obligations of the Debtor(s).
Debtor(s) further request the mortgage holder(s) allow the Debtor(s) to pay all post-petition mortgage payments by check,
electronic funds transfers (ETFs), telephonic payments, money orders, Western Union or any other manner acceptable to the
mortgage holder(s).

‘ The Debtor is not seeking nor does this P|an provide for any discharge, in whole or in part, of his/her student loan
obligations

- The Debtor shall be allowed to seek enrollment in any applicable income-driven repayment (“lDR”) plan with the U. S.
Departrnent of Education andlor other student loan servicers, guarantors, etc. (Collectively referred to hereafter as “Ed”),
without disqualification due to hislher bankruptcy

- Ed shall not be required to allow enrollment in any lDR unless the Debtor otherwise qualifies for such plan.

- The Debtor may, if necessary and desired, seek a consolidation of hislher student loans by separate motion and subject to
subsequent court order.

- Upon determination by Ed of hislher qualification for enrollment in an lDR and calculation of any payment required under
such by the Debtor, the Delotor shall, within 30 days, notify the Chapter 13 Trustee of the amount of such payment At such
time, the Trustee or the Debtor may, if necessary, file a Motion to Modify the Chapter 13 Plan to allow such direct payment of
the student loan(s} and adjust the payment to other general unsecured claims as necessary to avoid any unfair
discrimination

- The Debtor shall re-enroll in the applicable lDR annually or as otherwise required and shall, within 30 days following a
determination of hisl'her updated payment, notify the Chapter 13 Trustee of such payment At such time, the Trustee or the
Debtor may, if necessary, file a Motion to N|odify the Chapter 13 plan to allow such direct payment of the student loan(s) and
adjust the payment to other general unsecured claims as necessary to avoid any unfair discrimination

- Durlng the pendency of any application by the Debtor to consolidate hislher stude

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph IS.

Dated: llllay 1, 2019 lsl 'l'omovia Larae Hall

 

GASB ~ Forrn 113 December 1, 2017
Sol`tware Copyright (c) 1995~2019 Best Case. LLC - www.bestcase.com Best Ca.Se Ba,nlcn.iptcy

 

 

 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:B 0i8

Debtor Tornovia Larae Hall Case number 1 9~10546

 

Tomovia Larae Hall
Debtor 1

 

Debror 2

lsl D. C|ay Ward
D. C|ay Ward 736770
Artorneyfor the Debtor(.s)

GASB - Forrn 113 December 1, 2017

Sofrware Copyn'ght (c) 1996-2019 Besr Case LLC ~ Ww.beslcase.com Best Case Bankruptoy

 

 

 

 

Case:19-10546-SDB Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:€ 0i8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DlVISION
IN RE: ]
Tomovia Larae Hall, ] CASE NO.: 19-10546
Debtor. ]

CER'I`IFICATE OF SERVICE OF CHAPTER 13 PLAN
I hereby certify that l have this day served upon the following parties a copy of the
foregoing Chapter 13 plan by First Class l\/lail placing the same in United States Mail
with proper postage affixed thereon to the following addresses:
See matrix attached as Exhibit 1.

l hereby certify that l have this day served a copy of the foregoing Chapter 13 plan
upon the following corporations addressed to an Agent or Officer by First Class Mail
placing the same in United States Mail with proper postage affixed thereon:

VIA CERTIFIED MAIL VIA CERT!F[ED MAIL
Bridgecrest Prog Leasing LLC

c/o Oft`lcer or Ageni: for Service c/o Officer or Agent for Service
7300 E Hampton Ave, Ste 100 256 West l)ata Drive

Mesa, AZ 85209-3324 Draper, UT 84020-2315

I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan
upon the following creditors in the manner proscribed by Rule 7004, as the Chapter
13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph
4[1] or paragraph 8 of the plan:

N/A

l hereby certify that l have this day electronically served the following parties and
counsel via CM/ECF:
N/A

This 15t day of May, 2019.

/s/ D. ClaV Ward

D. Clay Ward

Ward and Spires, LLC
445 Walker Street
Augusta, GA 30901
706-724»2640

 

 

CaS€ZlQ-10546-SDB

Label Matrix for local noticing
113J-1

Case 19-10546-SDB

Southern District of Georgia
Augusta

Wed May 1 16:43:04 EDT 2019

Afni, Inc.

Attn: Bankruptcy

Po Box 3427

Bloomington IL 61702-3427

Convergent 0utsoureing, Inc.
Attn: Bankruptcy

Po Box 9004

Rentcn WA 98057-9004

Exeter Finance Corp
Po Box 166008
Irving TX 75016-6008

 

Nissan Motor Acceptance
PO Box 660360
Dallas TX 75266-0360

   
  

:p)PRoG LE
256 wrsr

DRAPER 84020~2315

Usaa Federal Savings Bank
Attn: Bankruptcy

10750 Mcdermott Freeway
San Antonio TX 78288-1600

no nine/od/E§’Liability

Doc#:6 Filed:05/01/19 Entered:05/01/1917:OO:19 Page:? of8

(p)CREDITORS BANKRUPTCY SERVICE

PO BOX 800049
DALLAS TX 75380-0849

  
  
  

Hampton Ave, Ste 100
AZ 35209-3324

gusta, GA 30903-1493

FedLoan Servicing

Attn: Bankruptcy

Po Box 69184

Harrisburg PA 17106-9184

Huon Le
P.O. Box 2121
Augusta, GA 30903-2127

Office of the U. S. Trustee
Johnson Square Business Center
2 East Eryan Streetr Ste 725
Savannah, GA 31401~2538

Ronnie Hill
2907 Old Lodge Road
Hephzibah GA 30815-4994

 

Ward & S 'res
P 0 Bo 1493
Augu ar GA 30903-1493

AMCA/American Medical Collection Agency
Attention: Bankruptcy

4 Westchester Plaza, Suite 110
Elmsford NY 10523-1615

Capital One

Attn: Eankruptcy

Po on 30285

Sait Laka City UT 84130-0235

Deptartment Store National Bank/Maoy's
Attn: Bankruptcy

9111 Duke Boulevard

Mason OH 45040-0999

(p)GEORGIA DEPBRTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Natiowide Recovery Service
Attn: Eankruptcy

Po Box 0005

Cleveland TN 37320-8005

Portfolio Recovery
Po Box 41021
Norfolk VA 23541-1021

Usaa Federal Savings B

'10750 Mcdermott Fwy

San Antonio TX 78288-1600

world AcceptancefFinance Corp
Attn: Bankruptcy

Po Box 6429

Greenville SC 29606-6429

The preferred mailing address {p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(l).

lel\,i,a l

Case:19-10546-SDB Doc#:6 Filed:O 01/19 Entered:05/01/1917:OO:19 Page:8 of8

ent of Revenue Progressive aasing
Jordan Gateway

 
  

 

: Bankruptcy .
650060 1000 Ce ury Blvd. NE
Dallas TX 75265 Atlanta GA 30345 Sout Jordan UT 04095

 

The following recipients may befhave been bypassed for notice due to an undeliverable [u) or duplicate (d] address.

   

End of Labe Matrix

Total 25

 

hines l

